United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
D.W., claiming as widow of L.W., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Barstow, CA,
Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director,

Docket No. 11-1396
Issued: April 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2011 appellant filed a timely appeal from a December 1, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for death
benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s death on July 23, 2008 was causally related to his
accepted employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In an October 6, 2010
decision, the Board found that the case was not in posture for a decision as to whether the
employee’s death was causally related his employment. The Board noted that, on February 4,
2008, less than six months before the employee’s death, an OWCP medical adviser reviewed the
record and recommended the employee’s referral to an internist specializing in infectious
diseases to further develop whether osteomyelitis was work related. The Board remanded the
case for referral of the case record and a statement of accepted facts to an appropriate medical
specialist for review and a rationalized opinion on whether the employee’s July 23, 2008 death
was contributed to by his federal employment. The Board directed OWCP to issue a de novo
decision after such development. The facts and history contained in the prior appeal are
incorporated by reference. Relevant prior evidence will be set forth as appropriate.3
In a March 29, 2004 hospital discharge report, Dr. Jigar Patel, a Board-certified internist,
noted that the employee was originally admitted for osteomyelitis and methicillin sensitive
staphylococcus aureus bacteremia secondary to his osteomyelitis. He noted that the employee
was thought to have contracted this from his history of intravenous (IV) drug abuse. Dr. Patel
noted that the employee was treated with IV antibiotics and prescribed nafcillin for six weeks.
He advised that pain service was involved with the employee’s back pain. In an addendum
related to the management of the employee’s condition, Dr. Patel advised that a magnetic
resonance imaging (MRI) scan revealed an abscess in the left psoas muscle and osteomyelitis in
the lumbar spine that seemed to envelop the lumbar intervertebral disc. He indicated that the
abscess was too small for drainage and it was determined that the employee “would just receive
IV antibiotics for the treatment of this abscess and the osteomyelitis.”
On August 11, 2007 the employee underwent a decompressive thoracic laminectomy
T8-12 and culture and drainage, which was performed by Dr. Wilbur C. Sanford, a treating
Board-certified neurosurgeon.
In a November 19, 2007 report, Dr. Sanford noted seeing the employee for postoperative
follow up. He explained that after his anterior cervical discectomy and fusion, the employee
developed “a terrible infection in his spine, an osteomyelitis. [The employee] developed a
transverse myelitis and I had to operate on him.” Dr. Sanford noted performing a decompressive
thoracic laminectomy from T8-12. He noted that the employee was “uncertain whether the
infection was totally cured, but he is stronger.”
In an October 7, 2008 report, the coroner, Dr. Steven Trenkle, a Board-certified
pathologist and clinical pathologist, listed the employee’s cause of death as an accident due to
“[c]omplications of chronic osteomyelitis of spine, years, due to blunt force injury of spine,
years. Contributing cause: excessive use of pain medication with probable intravenous injection
2

Docket No. 10-598 (issued October 6, 2010).

3

The employee, then a 24-year-old equipment mechanic, filed an occupational disease claim in 1987 that was
accepted for bilateral carpal tunnel syndrome, cervical herniation from C4-7 and radiculopathy. This other claim,
number xxxxxx552, has been combined with the claim presently before the Board.

2

of crushed oral medications.” The coroner further explained that “the extensive foreign body
pulmonary granulomata with birefringent crystals in perivascular location with multiple foreign
body giant cells are consistent with previous episodes of intravenous administration of crushed
oral medication.” He also noted that the “nonmedicinal ‘filler’ material used in the pills is
trapped by macrophagea as the blood passes through the lungs.” The coroner also added that the
“material is often birefringent under polarizing light and often leads to an extensive foreign body
granulomata, such as seen in this individual.”
Following the Board’s remand, OWCP on October 25, 2010 referred the file for a second
opinion, along with a statement of accepted facts, a set of questions and the medical record to
Dr. Steven Hwang, Board-certified in infectious diseases.
In a November 17, 2010 report, Dr. Hwang noted the employee’s history of injury and
treatment that included bilateral carpal tunnel syndrome and cervical disc disease. He noted that
the employee underwent carpal tunnel release surgeries bilaterally and anterior cervical
discectomy with fusion of C6-7 in November 2001. In June 2007, the employee underwent
another cervical spine surgery involving removal of his cervical plate at C6-7, along with
anterior cervical discectomy and fusion at C4-5. Dr. Hwang noted that the employee developed
osteomyelitis with epidural abscess in the lumbar spinal region at L2-3 with a psoas abscess in
March 2004 “with Methicillin-sensitive Staphylococcus aureus, that was treated with IV
antibiotics alone” and, “importantly, was attributed, according to Dr. Patel … the [employee’s]
‘history of IV drug abuse.’” He advised that, in August 2007, the employee was reported to have
an epidural abscess in T10-12 with discitis and destruction of the vertebral body requiring
emergency decompression of the thoracic area and drainage of purulent material from the area,
which grew Serratia marcescens. Dr. Hwang noted that the employee had “chronic, unresolving
osteomyelitis of his spinal vertebrae and, unfortunately, on July 2008, [he] was found dead in his
home.” He noted the autopsy report findings which included evidence of multiple pulmonary
granulomata with birefringent material consistent with injection of crushed oral medications.
Regarding whether the employee’s osteomyelitis was related to the accepted conditions,
Dr. Hwang advised that he was unable to find direct evidence that the patient’s osteomyelitis was
related to the injury. He attributed the condition to a “history of IV drug abuse.” Dr. Hwang
explained that it provided a possible origin for the employee’s spinal infection. He further noted
that vertebral osteomyelitis after spinal surgery usually occurred at the site of the actual surgery
or in the employee’s case, the cervical area, not the lumbar area. Dr. Hwang opined that the
“fact that the lumbar spine was the body area affected suggests a noncontiguous, hematogenous
(seeding) route of infection.” He opined that the use of IV drugs would serve to cause
bacteremia, which could then seed the lumbar spine with infecting bacteria. Dr. Hwang
explained that the diagnostic tests such as the MRI scan and computerized tomography (CT) scan
revealed no evidence that the cervical spine was ever infected. He also explained that there was
additional evidence that the IV drug abuse caused the bacteremia and thus seeded the lumbar
spine with bacteria. Dr. Hwang noted that the employee had “unequivocal pathologic finding on
autopsy of the multiple granulomas in the lungs that contained birefringent crystals.” He stated
that this latter “finding is pathognomonic of injection into the [employee’s] veins of crushed
materials (likely medicine…).” Dr. Hwang opined that there was a “strong clinical suggestion
that the injection of drug abuse was the cause of the lumbar osteomyelitis and that this was not
related to the conditions accepted on this claim.”

3

By decision dated December 1, 2010, OWCP denied the claim for compensation. It
found that the medical evidence did not demonstrate that the employee’s claimed medical
condition was related to the established work-related events.
LEGAL PRECEDENT
An award of compensation in a survivor’s claim may not be based on surmise, conjecture
or speculation or a claimant’s belief that the employee’s death was caused, precipitated or
aggravated by the employment.4 A claimant has the burden of establishing by the weight of the
reliable, probative and substantial medical evidence that the employee’s death was causally
related to an employment injury or to factors of his employment. As part of this burden, she
must submit a rationalized medical opinion, based upon a complete and accurate factual and
medical background, showing a causal relationship between the employee’s death and an
employment injury or factors of his federal employment. Causal relationship is a medical issue
and can be established only by medical evidence.5
The medical evidence required to establish causal relationship is rationalized medical
evidence. Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between an
employee’s diagnosed conditions and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the employee’s death and the accepted conditions or
employment factors identified by the employee.6
ANALYSIS
In the prior appeal, the Board remanded the case for OWCP to refer the matter for a
second opinion regarding whether the osteomyelitis diagnosed by Dr. Sanford was due the
employee’s accepted surgeries. This recommendation was based on the opinion of an OWCP
medical adviser, who suggested that an internist and expert in infectious diseases clarify this
matter.
OWCP referred the employee’s file to Dr. Hwang, Board-certified in infectious diseases,
for a second opinion. In a November 17, 2010 report, Dr. Hwang reviewed the employee’s
history of injury and treatment. Regarding whether the osteomyelitis was due to the employee’s
accepted injuries, he found that it was not due to the injuries but rather the “[employee’s] history
of IV drug abuse.” Dr. Hwang noted that vertebral osteomyelitis after spinal surgery usually
occurred at the site of the surgery which, in the employee’s case, was the cervical area and not
the lumbar area. He explained that the “fact that the lumbar spine was the body area affected
suggests a noncontiguous, hematogenous (seeding) route of infection.” Dr. Hwang opined that
4

Sharon Yonak (Nicholas Yonak), 49 ECAB 250 (1997).

5

Mary J. Briggs, 37 ECAB 578 (1986); Umberto Guzman, 25 ECAB 362 (1974).

6

Donna L. Mims, 53 ECAB 730 (2002).

4

the use of IV drugs served to cause bacteremia, which could then seed the lumbar spine with
infecting bacteria. He explained that diagnostic testing such as the MRI scan and CT scan
showed no evidence that the cervical spine was ever infected. Dr. Hwang explained that autopsy
findings supported that IV drug abuse caused bacteremia and thus seeded the lumbar spine with
bacteria, noting an “unequivocal pathologic finding on autopsy of the multiple granulomas in the
lungs that contained birefringent crystals.” He opined that this “finding is pathognomonic of
injection into the patient’s veins of crushed materials (likely medicine).” Dr. Hwang asserted
that there was a “strong clinical suggestion that the injection of drug abuse was the cause of the
lumbar osteomyelitis and that this was not related to the conditions accepted on this claim.” The
Board finds that OWCP properly relied on his opinion in finding that the employee’s
osteomyelitis was not due to the employee’s accepted surgery and, thus, his death was not caused
or contributed to by his employment. The Board finds that Dr. Hwang’s opinion represents the
weight of the evidence and OWCP properly denied the survivor’s claim.
The Board notes that the employee’s treating physician, Dr. Sanford, saw the employee
on November 19, 2007 and explained that after the authorized anterior cervical discectomy and
fusion, the employee developed “a terrible infection in his spine, an osteomyelitis” and
developed a transverse myelitis which necessitated Dr. Sanford operating on him. However,
Dr. Sanford did not explain or offer any specific opinion as to whether the osteomyelitis was due
to the employee’s accepted surgeries. He also offered no subsequent opinion on whether the
employee’s death was caused or contributed to by the accepted condition or surgery. Medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.7
Additionally, in a report dated October 7, 2008, the coroner, Dr. Trenkle, a Boardcertified pathologist and clinical pathologist, listed the cause of death as an accident due to
“[c]omplications of chronic osteomyelitis of spine, years, due to blunt force injury of spine,
years. Contributing cause: excessive use of pain medication with probable intravenous injection
of crushed oral medications.” This report also does not specifically attribute the employee’s
death to the accepted employment injury or surgery or otherwise explain how the cause of death
was employment related.8 There is no medical evidence specifically addressing how the
employee’s accepted conditions or authorized surgery caused or contributed to his death.
On appeal, appellant reiterated that the employee’s death was related to complications
from osteomyelitis and his pain medication. However, as noted above, the medical evidence
does not support that the osteomyelitis or the employee’s death was due the employee’s accepted
condition or surgery.9

7

Michael E. Smith, 50 ECAB 313 (1999).

8

Dr. Patel’s March 29, 2004 report diagnosed staphylococcus bacteria secondary to his osteomyelitis.
advised that the employee was thought to have contracted this from his history of IV drug use.
9

He

Appellant may submit evidence or argument with a written request for reconsideration within one year of this
merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§10.605 through 10.607.

5

CONCLUSION
The Board finds that the employee’s death on July 23, 2008 was not causally related to
his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

